Me. Presiding Justice Lacey delivered the opinion of the Court. Prior- to September 9, 1892, the Joliet Merchant Tailoring Co. was conducting the business of merchant tailoring in the city of Joliet. Some time previous to that date, negotiations were had between said company and J. A. Duffy and John Eaible, partners as J. A. Duffy & Co., which resulted in the sale of the stock of the said company to the latter named firm for the sum of $2,510. At the time that the tailoring company rented the building from Henry Young, a cross-complainant in this case, the store building was in a bad condition, a restaurant having been kept in it. The Joliet Tailoring Co. had rented the building of Henry Young for $50 per month for two years, with a privilege of an additional three years upon the same condition. The bill in this case alleges that it was claimed by the Joliet Merchant Tailoring Co. and represented to appellees, that they were to have the rent of the building at the same rate which it paid, which they claimed was $65 per month, and on those representations had paid considerable sums of money to the plaintiffs in error, nominal assignees of the lease, at the rate of $65 per month, and the appellees were induced to enter into a lease with the Joliet Merchant Tailoring,Co., to pay rent to them at the rate of $65 per month, on the-fraudulent representations that the latter was paying that sum. This bill was filed by appellee against E. C. and E. J. Ogden and the Joliet Merchant Tailoring Co. for an injunction restraining the further prosecution of the cause before a justice of the peace, wherein E. J. Ogden was nominally plaintiff and appellees defendants in distress for rent, and from commencing and prosecuting any other proceedings of any kind against appellees to collect rent for the store-room in question until the further order of the court. The case came to a hearing on the evidence, and the court found the equities in favor of the complainants. It was a question of fact as to whether appellees’ contention was correct. The appellees’ bill was to restrain a prosecution of a distress suit, and to compel the repayment of the amount over-paid. The court found for appellees, and we think it was fully justified in doing so. The decree to refund the over-paid rental was also correct, it being paid under protest. The assignment of the lease of appellee to E. J. Ogden was without consideration, and the money having been paid to Ogden wrongfully by appellees, he was equitably bound to repay it to them. The decree therefor against the assignee as well as against assignor was correct. The evidence in our judgment fully sustains the decree and it is affirmed.